Title: To James Madison from Robert Brent, 18 March 1816
From: Brent, Robert
To: Madison, James


                    
                        
                            Mar 18th 1816
                        
                    
                    In addition to the correspondence heretofore laid before the President of the U States relative to the complaints from a Certain meeting of militia officers relative to the non payment of the Militia of Pensa. The paymaster of the Army has the honor to enclose a Copy of a letter from the Secy of the Government of that State, In which the Governor, who was Intimately acquainted with the whole transaction has been pleased to intimate his opinion as to the Conduct of the pay Master of the Army. Most respectfully
                    
                        Rob. BrentP M U S Ay
                    
                